Title: From George Washington to Major General Israel Putnam, 22 August 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Head Quarters Bucks County [Pa.] 22d Augt 1777

By the inclosed which is this Moment come to hand you will perceive that the Enemy’s Fleet have at length fairly entered Chesapeak Bay, Swan point being at least 200 Miles up. I desire you will immediately forward this account to Govr Trumbull, to be by him sent on the Eastward. As there is not now the least danger of General Howes going to New England, I hope the whole Force of that Country will turn out, and by following the great stroke struck by Genl Stark near Bennington intirely crush Genl Burgoine, who by his letter to Colo. Bern seems to be in want of almost every thing. I hope you will draw in such a Force of Militia as will effectually secure your post against any attempt from New York. I shall be obliged to draw Genl Sullivan with his division down to me, for by Genl Howe’s coming so far up Chesapeak he must mean to reach Philadelphia by that Rout, tho’ to be sure it is a very strange one. I am &ca.
